Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 11, as currently amended, states that the claimed composition “consists of” components (A) to (C), whereas parent claim 8 additionally requires at least one of note that claim 8 is considered to be definite, and no further amendment of claim 8 is considered to be required, unless of course if Applicant realizes that claim 8 is not claimed as intended).  Possible language that may obviate this issue would be to clearly set forth, in claim 11, that “the components (A) to (C) of the composition consist of…,” or something to that effect, wherein such language could be placed after the preamble of claim 11 and before the proportions of each component are further limited.  
It is noted that Applicant has already attempted to correct this issue, pointed out in the prior Office action.  Claim 11, however, as currently amended, still limits the entire composition of claim 8 to only components (A)-(C), because the claim states “the aqueous bonding composition according to claim 8, which consists of (A)…; (B)…; and (C)….  Claim 11 effectively excludes the additives required of claim 8, which is improper.  The 112, (d) rejection, below, has been added, which may be more appropriate, although the issue in both 112 rejections is essentially the same.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See 112, (b) rejection, above.  Ultimately, claim 8 requires “one or more” additive materials in addition to components (A)-(C); however, dependent claim 11, whether intentional or not (hence the 112 (b) rejection), restates that the composition of claim 8 consists only of components (A)-(C), effectively excluding the additives of claim 8.  As the additives are currently required of the composition of claim 8, excluding their presence in a dependent claim fails to further limit the parent claim, as the composition is actually distinct from that of parent claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 3-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hampson (GB2451719 as cited in IDS) in view of Hernandez-Torres et al. (US9718729).  
Regarding claims 8 and 11, Hampson discusses a formaldehyde-free aqueous solution (page 3, line 30) for fibrous materials as well as wood particles and sawdust. The binder solution comprises: a carbohydrate (carbohydrate being synonymous with saccharide) in an amount 80%-90% (based on dry weight), ammonium phosphate 15%-20% and ammonia at 4.8% and different additives (Tables). 
Hampson does not explicitly discuss disaccharide or trisaccharide as the carbohydrate nor does Hampson teach the particularly claimed additives.  
Hernandez-Torres teaches bio-based binders, fibrous insulation products wherein natural binders may be made from carbohydrates, including monosaccharides (e.g., xylose, glucose, and fructose), disaccharides (e.g., sucrose, maltose, and lactose), oligosaccharides (e.g., glucose syrup and fructose syrup), and polysaccharides and water-soluble polysaccharides (e.g., pectin, dextrin, maltodextrin, starch, modified starch, and starch derivatives) (col.8, line 58).  
Hernandez-Torres further teaches that additives to binder compositions may comprise corrosion inhibitors (col. 10, line 50).
Regarding claims 8 and 11, the subject matter as a whole would be obvious for one in the art at the time of the invention to be motivated to combine the teaching of Hernandez-Torres of other saccharides such as disaccharide and additives such as corrosion inhibitors to the teaching of Hampson to further expand the choices of carbohydrates and additives with certain degree of success.  Regarding claim 4 and further regarding claim 8, the potential carbohydrates taught by Hernandez-Torres are inclusive of non-reducing disaccharides and/or trisaccharides.  Sucrose and dextrin, for example, are non-reducing disaccharides and polysaccharides, respectively.  Absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to select any of the saccharides of Hernandez-Torres, including non-reducing saccharides, as the carbohydrate of Hampson, in order to utilize those saccharides that are conventionally known to be suitable for use in binder compositions.  One of ordinary skill would have been able to do so with predictable results and a reasonable expectation of success.  
Regarding claim 3, Hampson teaches that the pH of the binder is greater than 6 (abstract), and preferably equal to or greater than 7 (page. 3, lines 11-12).  
Regarding claim 5, Hampson teaches that the binder may be combined with a loose material, wherein said loose material may comprise wood board (abstract).  In such an embodiment, it is expected that the wood board component(s) is (are) effectively coated by the binder upon contact.  Specifically, Hampson teaches the use of cellulosic fibers as loose material, such as wood fibers, wood shavings, wood particles, and sawdust (page 6, lines 1-6).  

Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive.  Applicant’s attempt to overcome the previously filed 112 rejection is not persuasive, as the identified issues still remain.  See 112 (b) rejection, above, which has been added to for further explanation.  A 112 (d) rejection has also been added to because it fails to further limit the parent claim (112 (d)).  

Applicant argues that Hampson teaches reducing sugars are preferable, and as such it would not have been obvious to utilize the presently claimed non-reducing disaccharide or trisaccharide.  
The Office respectfully disagrees, noting that patents are relevant as prior art for all they contain and are not to be limited to preferred embodiments (MPEP 2123 I. and II.).  The Office maintains that Hampson, in its broadest teaching, simply requires a carbohydrate.  

Applicant further argues that the use of a non-reducing disaccharide or trisaccharide in the aqueous bonding composition provides excellent water resistance, pointing to Tables 3 and 4 of the instant Specification to support the statement.  
The Office respectfully disagrees.  Applicant’s argument suggests that the data presented in Tables 3 and 4 show that the use of non-reducing saccharides provides unexpected and superior results over reducing saccharides.  However, the comparative data fails to represent reducing saccharides.  As can be seen from Tables 1 and 2, the representative Examples all comprise claimed components (A), (B), and (C), noting that the saccharides are represented by component (A), whereas the Comparative Examples comprise (A), (B), and a comparative (C’) (CE 7); only (A) (CE 8); only (B) (CE 9); and only (A) and (B) (CE 10).  The data does not compare non-reducing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Colin W. Slifka/           Primary Examiner, Art Unit 1732